Deen, Presiding Judge.
This pro se notice of appeal from a conviction of the offense of aggravated assault on March 16,1977, was filed too late (April 20, 1977) and must for this reason be *32dismissed by this court.
Submitted November 2, 1977
Decided November 17, 1977.
Joe L. Reed, pro se.
Lewis R. Slaton, District Attorney, Joseph J. Drolet, Assistant District Attorney, for appellee.
It appears from an examination of the record, however, that an out-of-time motion for new trial was filed in the office of the clerk of the Superior Court of Fulton County on June 15,1977, and has never been ruled upon. The dismissal of this appeal is accordingly without prejudice to further appropriate action in the trial court.

The case is remanded for further proceedings at the trial level.


Webb and Birdsong, JJ., concur.